         Case 1:15-cv-09300-LGS Document 592 Filed 07/16/20 Page 1 of 2



                                     Application GRANTED. Plaintiffs' deposition notices on Jo-Anne
July 15, 2020                        Rivet, Bohdan Kunyk and David Drago are hereby suspended
                                     pending resolution of this dispute.
VIA ECF
                                     Dated: July 16, 2020
The Honorable Lorna G. Schofield
United States District Judge                New York, New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

       Re:      Nypl, et al. v. JPMorgan Chase & Co., et al., Case No. 1:15-cv-9300 (LGS)

Dear Judge Schofield:

        We write on behalf of Defendants Bank of America Corporation and Bank of America,
N.A. and JPMorgan Chase & Co. and JPMorgan Chase Bank, N.A. (collectively “Defendants”)
to respectfully request that this Court enter an Order suspending plaintiffs’ notices of deposition
of Defendants pending resolution of Defendant’s request to quash these depositions (ECF No.
583).

         On June 29, 2020, plaintiffs noticed depositions of three current and former employees of
Defendants: (1) Jo-Anne E. Rivet, for July 14, 2020; (2) Bohdan Kunyk, for July 16, 2020; and
(3) David C. Drago, for July 17, 2020. As explained in Defendants’ July 14, 2020 pre-motion
letter (ECF No. 583), all three notices were served in direct violation of the Stipulation and Order
Concerning Deposition Coordination entered by this Court on March 18, 2019 (ECF No. 425,
hereinafter “Stipulated Deposition Order”). On July 2, 2020, and July 10, 2020, Defendants
demanded plaintiffs withdraw these notices. Plaintiffs refused, and the parties met and conferred
on July 13, 2020. Defendants reiterated their objections, informed plaintiffs they would not be
attending the depositions, advised plaintiffs of their plan to raise the issue with the Court, and
requested that plaintiffs suspend the depositions pending the Court’s ruling. Plaintiffs refused,
and insisted they would proceed with the depositions and would note any failure to appear. Even
after Defendants filed their July 14 pre-motion letter (ECF No. 583), plaintiffs continue to refuse
suspending the depositions and have served amended deposition notices, adding dial-in
videoconference details.

         Plaintiffs’ insistence on re-noticing depositions for this week—before the Court can
address Defendants’ motion to enforce the Stipulated Deposition Order, which disallows those
depositions—is wasteful and unabashedly designed to precipitate even more wasteful motion
practice about defendants’ purported “failure to appear.” Much as we regret troubling the Court,
Defendants are left with no choice but to respectfully request that this Court enter an order
suspending the noticed depositions until the Court addresses Defendants’ July 14 pre-motion
letter (ECF No. 583).

                                                     Respectfully submitted,
       Case 1:15-cv-09300-LGS Document 592 Filed 07/16/20 Page 2 of 2




Dated: New York, New York             SKADDEN, ARPS, SLATE,
       July 15, 2020                   MEAGHER & FLOM LLP

                                      /s/ Boris Bershteyn
                                      Boris Bershteyn
                                      Tansy Woan
                                      Harry P. Koulos
                                      One Manhattan West
                                      New York, New York 10001
                                      Telephone: (212) 735-3000
                                      Facsimile: (917) 777-3834
                                      boris.bershteyn@skadden.com
                                      tansy.woan@skadden.com
                                      harry.koulos@skadden.com

                                      Gretchen M. Wolf (admitted pro hac vice)
                                      155 North Wacker Drive, Suite 2700
                                      Chicago, Illinois 60606
                                      Telephone: (312) 407-0700
                                      Facsimile: (312) 407-0411
                                      gretchen.wolf@skadden.com

                                      Attorneys for Defendants JPMorgan Chase &
                                      Co. and JPMorgan Chase Bank, N.A.


                                      SHEARMAN & STERLING
                                      /s/ Jeffrey J. Resetarits
                                      Adam S. Hakki
                                      Richard F. Schwed
                                      Jeffrey J. Resetarits
                                      599 Lexington Avenue
                                      New York, New York 10022
                                      Telephone: (212) 848-4000
                                      ahakki@shearman.com
                                      rschwed@shearman.com
                                      jeffrey.resetarits@shearman.com

                                      Attorneys for Defendants Bank of America
                                      Corporation and Bank of America, N.A.




                                     2
